DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 11-17 in the reply filed on 8/8/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden of search.  This is not found persuasive because the groups are classified in different classes and subclasses and would require extra search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected joint and attachment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/8/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marelli (US 2009/0277579).
	Regarding claim 11, Marelli teaches providing an attachment comprising a first thermoplastic material (paragraph 19) and second thermoplastic component (paragraph 19). It is further noted that it is known for these composite materials can be any number of thermoplastic materials (paragraph 2). Marelli further teaches that a welding interface layer (paragraph 21) is placed between the first and second component and is heated to weld the components together (paragraphs 23-24).
	Marelli does not specifically teach the melting points of the components.
	It would have been obvious to one of ordinary skill to chose from the known available components (as stated in paragraph 2) to create a product desired by the user. Selecting specific components would ensure the melting point ratios as defined by the claim and would not produce any new or unexpected results.

	Regarding claim 12, Marelli teaches that a surface treatment can be done on the components (paragraph 20).

	Regarding claim 13, Marelli teaches that the polymers are known to have fiber reinforcement (paragraph 30).
	It would have been obvious to one of ordinary skill in the art to have fiber reinforcement in any of the polymer layers where it is desired to strengthen the material. This is a rearrangement/duplication of parts and would not produce any new or unexpected results.

	Regarding claim 14, Marelli teaches that the interface layer is melted and welded to the attachment and component layer (paragraphs 23-24) and therefore the layers would be incorporated together.

	Regarding claim 15, Marelli teaches that the interface layer is placed between the attachment and interface layer (paragraphs 19 and 21) and are heated to weld them together (paragraph 23-24).
	Marelli does not teach molding the components together.
	It would have been obvious to one of ordinary skill in the art that the components would be placed in a device in order to achieve this welding process. Therefore it would have been obvious to one of ordinary skill in the art to use a molding device to house and heat the components.

	Regarding claim 16, Marelli teaches that the interface layer is placed between the attachment and interface layer (paragraphs 19 and 21). It would have been obvious to one of ordinary skill in the art that coating method could be used to apply the layer as it is present and in contact with both the attachment and interface layers.

	Regarding claim 17, Marelli teaches that the interface layer comprises a material with a lower processing temperature material that chemically interacts and bonds to the first thermoplastic material and the second thermoplastic material in the absence of melting during the welding (paragraph 31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748